 In the Matter of AMERICAN RANGE LINES, INC.andMARINEENGINEERS'BENEFICIAL ASSOCIATIONCase No. C-582.-Decided June 8, 1939Shipping Iidnstry-Interference, Restraint, and Coercion:anti-union remarks ;offer of wage increase to induce employees to abandon contemplated collectiveaction against respondent's unfair labor practices-Un.atAppropriate for Collec-tiveBargaining:engineers aboard ships; established labor organization inindustry; agreement asto-Representatives:proof of choice: application cards-Collective Bargaiming:refusal to enter negotiations for an agreement; allegedrefusal by union to offer proof of a majority; strike against refusal to bargain;employer ordered tobargain-Strike:result of employer's unfair labor practices-Discrimination:refusal to reinstate employee striking against unfair labor prac-tice because of union membership and activity and for concerted activity-Rein-statement Ordered:employee discriminatorily refused reinstatement ; displace-ment of employee newly hired or transferred to striker's position during or afterstrike-BackPay:awarded: from date of application for reinstatement to dateof offer of reinstatement, including reasonable value of maintenance on shipboard.Mr. Joseph F. Casfiello,,for the Board.Conlen,.LaBr-w)?. eBeeciuwood,of Philadelphia,Pa., byMr. JamesBenn, Jr.,for the respondent.Mr. WarrenC. Evans,of Philadelphia,Pa., for the M. E. B. A.Mr. WendellP. Kay, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF TFIE CASEUpon charges and amended charges duly filed by National MarineEngineers' Beneficial Association,' herein called the M. E. B. A., theNational Labor Relations Board, herein called the Board, by theRegional Director for the Fourth Region (Philadelphia, Pennsyl-vania); issued its complaint dated March 9, 1938, against AmericanRange Lines, Inc., Philadelphia, Pennsylvania, herein called the re-spondent, alleging that the respondent had engaged in and was engag-ing in unfair labor practices affecting commerce within the meaning ofSection 8 (1), (3), and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.'The charge and the complaint incorrectly designated the Union as MarineEngineersBeneficial Association.13 N. L. R. B., No. 20.139 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn respect to the unfair labor practices, the complaint alleged, insubstance, that in or about November 1936 the M. E. B. A. representeda majority of the respondent's engineers within an appropriate unit;that on or about November 13, 1936, and at all times thereafter, therespondent had refused and was refusing to bargain collectively withthe M. E. B. A.; that the respondent's refusal to bargain caused theengineers of the respondent to go out on strike on November 23, 1936,which strike was terminated on January 14, 1937; that the respondenthad discriminatorily refused and failed to reinstate to employmentSamuel S. Gamble, one of its engineers, because of his membershipin the M. E. B. A. and his participation in the strike; and that by therefusal to reinstate Gamble the respondent interfered with, restrained,and coerced its employee in the exercise of the rights guaranteed inSection 7 of the Act.A copy of the complaint, and a notice of hearingthereon, were duly served upon the respondent and upon the M. E. B. A.The respondent filed an answer to the complaint on March 17, 1938,admitting certain allegations of the complaint regarding the natureof its business and the appropriate unit, and admitting receipt ' ofcertain communications from the M. E. B. A., but denying the com-mission of the unfair labor practices alleged.Pursuant to notice, a hearing was held in Philadelphia, Pennsyl-vania, on March 21 and 22, 1938, before Gustaf B. Erickson, the TrialExaminer duly designated by the Board.The Board and the respond-ent were represented by counsel and the M. E. B. A. by its local busi-ness manager.Full 'opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.At the conclusion of the hearing the respondentmoved to dismiss the complaint on the ground that the evidence wasinsufficient to support the allegations therein.The Trial Examinerreserved his ruling on this motion.During the course of the hearing,the Trial Examiner made a number of rulings on objections to theadmission and exclusion of evidence.The Board has reviewed theserulings and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On April 22, 1938, the Trial Examiner filed his Intermediate Re-port, in which he denied the respondent's motion to dismiss the com-plaint, found that the respondent had engaged in unfair labor practicesaffecting commerce within the meaning of Section 8 (1), (3), and (5)and Section 2 (6) and (7) of the Act, and recommended that therespondent cease and desist therefrom, reinstate Samuel S. Gamble tohis former employment with back pay, and bargain collectively withthe M. E. B. A.Thereafter, the respondent filed exceptions to the Intermediate Re-port and submitted a brief in support of its exceptions.Pursuant to AMERICAN RANGE LINES, INCORPORATED141notice, oral argument was had on November 29, 1938, before the BoardinWashington, D. C. The respondent appeared by counsel andpresented oral argument, while the M. E. B. A. submitted a brief in lieuthereof.The Board has considered the respondent's exceptions to theIntermediate Report and the briefs submitted.Save as the excep-tions are consistent with the findings, conclusions, and order herein-after set forth, the Board finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAmerican Range Lines, Inc., is a Delaware corporation having itsbusiness offices in Philadelphia, Pennsylvania. It is engaged in thetransportation of charter or bulk freights between ports of the UnitedStates on the Eastern and Gulf coasts.The respondent's steamersmay touch at ports from Brownsville, Texas, to Eastport, Maine, butdo not operate on a fixed schedule. It does not own the steamerswhich it manages.The vessels employed by the respondent in itsbusiness are theMarsodak, Swwied, Plow City,andColabee.Thegross business of the respondent for 1937 amounted to $60,191.42.We find that the respondent is engaged in traffic, commerce, andtransportation between States of the United States, and that the engi-neers aboard the vessels operated by it are directly engaged in suchtraffic, commerce, and transportation.'H. THE ORGANIZATION INVOLVEDNational Marine Engineers' Beneficial Association is, a labor organ-ization admitting to membership ship engineers licensed by the Bu-reau of Marine Inspection and Navigation. It maintains local unitsin each of 62 ports of the United States.III. THE UNFAIRLABOR PRACTICESA. The refusal to bargain collectively1.The appropriate unitThe complaint alleges that the employees of the respondentengagedas engineerson its steamers constitute a unit appropriate for the pur-posesof collective bargaining, within the meaning of Section 9 (b)P InMatter of International Freighting Corp,et al. andInternational Seamen's Unionof America, 3 N.L.R. B. 692, the Board found that American Range Lines, Inc., wasengaged in the operation of vessels plying between ports in the various States of the UnitedStates. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act. In its answer the respondent admits that this unit isappropriate.We find that the employees of the respondent engaged as engineerson steamerswhich it operates constitute a unit appropriate for thepurposes of collective bargaining, and that such a unit will insureto such employees the full benefit of their right to collective bargainingand otherwise effectuate the policies of the Act.'2.Representation by the M. E. B. A. of the majority in theappropriate unitOn November 13, 1936, the respondent had three steamers in oper-ation and was employing four engineers on each vessel.The namesof the engineers employed by the respondent on that date were intro-duced in evidence by Robert S. Smith, the respondent's treasurer.,Signed cards applying for membership in the Al. E. B. A., or for rein-statement to membership in the Al. E. B. A., for' 9 of the 12 engineerswere introduced in evidence by the Al. E. B. A. The signatures onseven of these cards were identified by Warren C. Evans, businessmanager of Local No. 13 of the Al. E. B. A. and third vice president ofthe national organization.One card 6 was accompanied by the affi-davit of Frank A. Sayre, business manager of M. E. B. A. Local No. 40,Galveston, Texas, stating that the card was signed in his presenceon the date shown by the person whose signature appeared on it.The final card was identified only by a letter addressed to Evans fromWilliam M. Kirby, business manager of Al. E. B. A. Local No. 11,Norfolk, Virginia.'A letter to Evans from Harry D. Norman, busi-ness manager of M. E. B. A. Local No. 79, San Pedro, California, wasintroduced in evidence stating that a tenth engineer employed by the"The Board has often found that licensed marine engineers constitute an..appropriateunit for collective bargaining.Matter ofPanama Rail Road CompanyandMarine Engi-neers Beneficial Association,2N. L. R.B. 290;Matter of Black Diamond Steamship Cor-porationandMarine Engineers Beneficial Association, Local No33, 2 N.L R. B. 241, and3N. L. R.B. 84;Matter of American-West African Line, Inc.andNationalMarineEngineers'Beneficial Association,4 N. L. R. B. 1080.*On theSuzoiedWilliam E Beauchamp, William Allen,James A Clarke,and F T..Ireland.On thePlow City:John W. Binnie,Frank E.Sales,Wilbert I. Rickards, andWilliam Relyea.On theMarsodakSamuel S. Gamble, William Lamon, Levi Gillikin, andFrank Miller.By November 23, 1936, Rickards and Relyea had left respondent's employ-ment.5Rickards,Clarke, Binnie,Gamble, Allen,Beauchamp,and IrelandThe respondent'sbrief states that Evans identified eight cards(p.4).The error is in regard to WilliamLamon, for whom no card was introduced.6 That of Frank Miller.Board Exhibit No.6-H.The application for membership ofErnest Hamer was put in evidence accompanied by the affidavit of Daniel J. Hueston, whohad witnessed the application.Hamer left his employment with the respondent on Novem-ber 8, 1936,rejoining on January7. 1937.'That of Levi Gillikin.This letter(Board Exhibit No. 7) also identified the card ofF T. Ireland,but since Ireland's signature was identifiedbyEvans,proof of its genuine-ness does not rest solely upon the letter. AMERICAN RANGE LINES, INCORPORATED143respondent on November 13, 1936, was a member of the M. E. B. A.on that date and has been since.8The respondent introduced no evidence to challenge the genuinenessof the signatures on the cards, but objected to the admission in evi-dence of cards identified only by letter or affidavit.The respondenthad the signatures of its engineers among its records and was able tomake a comparison had it cared to do so.,,Under such circumstancesthese cards were admissible,10 but since seven cards were identifiedby Evans it is unnecessary to determine the probative value or passon the genuineness of the signatures on the cards objected to by therespondent.11We find that on November 13, 1936, the M. E. B. A.represented 7 or more of the 12 engineers in the appropriate unit.The respondent has made the objection that membership in theM. E. B. A. does not, in itself, signify a desire to be represented bythat organization in collective bargaining.Evans testified that mem-bership in the M. E. B. A. signifies that desire.We have often heldthat "by voluntarily joining a labor organization an employee in effectdesignates that labor organization as his representative for the pur-poses of collective bargaining." 12We find that on November 13, 1936, and at all times thereafter, theM. E. B. A. was the duly designated representative of a majority ofthe employees in an appropriate unit for purposes of collective bar-gaining, and that, pursuant to Section 9 (a) of the Act, it was, there-fore, the exclusive representative of all the employees in such unitfor the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of work.3.The refusal to bargainconference in Washington, D. C., together with representatives of theNational Organization Masters, Mates, and Pilots of America, anothers Board Exhibit No. S.The member so identifiedwas W. W. Lamon°Respondent'sExhibit No. 3 is an Application for Employment by Samuel Gamble.John C. Rogers,respondent's president,testified that such an application was made byeach man applying for a position with the respondent.It bears the applicant's signature.10 SeeMatterof JacobsBros. Co.,Inc.andUnited Electrical and Radio Workers of Amer-ica,LocalNo.12P6,15 N.L R. B. 620.u The respondent's brief concedes the validity of eight cards, due to the error in regardto LamonOnly eight of the applications,therefore,were connected up with the menthey referred to by competent testimony" (p. 4).IsMatter of Campbell Machine Company,David C. Campbell and George E. Campbell,co-partners,trading as Campbell Machine CompanyandInternationalAssociationofMachin-ists,Local No.389;Shipu rights, Boatbailders&Caulkers; and International Brotherhoodof Electrical Workers.Local No569,3N. L It.B. 793, 798.See alsoMatter of StardCrescent Oil Co., a Cabfornsa corporation,,doing business as Sana DiegoMarine Construo-tion CompanyandInternational Association of Machinists, Local.No 389; Shipwrights,Boatbuilders and Caulkers;and International Brotherhood of Electrical1Vorkc s,LocalNo.569, 3 N. L It. B. 882;Matter of LouisvilleRefiningCompanyandInternationalAssocia-tion,Oil Field,Gas Well and Refinery Workers of America,4 N. L. R B. 844,enforced asmodified,C. C. A. 6th, March13, 1939 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor organization.A proposed collective bargaining agreement wasdrafted by the conference, covering wages, hours, and working condi-tions for licensed officers, to be used as a basis for collective bargainingwith the steamship companies.Local officials of the M. E. B. A. wereinstructed to deliver printed copies of the agreement to the officesof the various steamship companies, together with a printed form letterrequesting a conference to negotiate an agreement.On November 13, 1936, Evans visited the respondent's offices andsubmitted copies of the proposed agreement and form letter to JohnC. Rogers, the respondent's president.Evans explained to Rogersthat the agreement was being presented to each of the steamship own-ers, and requested a conference to negotiate a collective bargainingcontract covering the engineers aboard the respondent's ships.Evanstestified that he told Rogers that he represented the respondent's engi-neers, and testified that no one questioned his claim to represent themen.At the hearing Rogers did not recall whether he personallyquestioned Evans' authority to represent the engineers,"' but claimedthat Harry Graham, then the respondent's marine manager, who-hadbeen called into the conference on November 13 by him, did so.Graham testified that at the November 13 conference he challengedEvans' claim to represent a majority of the engineers, and said thathe told Evans, "Until such time as you offer any proof that yourepresent a majority of the men, our ships will do no business withyou.I happen to know better. I know whom you represent, and Iknow whom you don't represent."After Evans had handed copies of the proposed contract with theM. E. B. A. and the form letter to Rogers, he was given a receipt forthem.Evans admitted that Rogers "discussed the question ratherfavorably," but testified that Rogers told him that "he did not wantto enter into an agreement alone, and stated that he wanted to take itup with other parties."Rogers' version of the conference appears in his testimony at thehearing :Well, of course, we talked about the Plow City at that time,being tied up in the port of Philadelphia, which was the subjectof considerable litigation in the courts, and my feeling was thatI did not know whether we had a business or not, and, owing tothe disturbed situation in the marine labor ranks generally,itwould certainly be unwise for us to take any position with anyunion under the present circumstancesand, furthermore, thatFrom Rogers'testimony on cross-examination :Q. (By Mr.Castiello.)Mr. Rogers, when Mr. Evans called on you on November13, 1936, and told you about his representing all the engineers or a majority ofthem did you at that time question his authority?A.Well,that portion of his alleged conversation I do not recall. AMERICAN RANGE LINES, INCORPORATED145we were not in a position to agree with him that he had therepresentation or was entitled to the representation of engineerson board these ships, some of which had been hired in the Gulf,somein the north Atlantic, and some in the south Atlantic,andour position was that we would not make any contract or makeany move until we found out whether we really had a businessor whether it was wrecked,and consequently, when a man walksin and claims representation, he must at least give us somethingbeyond his word that he represents the men.Q. Did you tell Mr. Evans that you would have to conferwith other steamship owners before you discussed it furtherwith him?A.Well, the document itself says that it is a form of agreementbetween ship operators on the Atlantic and Gulf coasts and theunion,14 and I think I did intimate to Mr. Evans, whether the pointwas made entirely clear not not, but I know I had it in mymind,that if I agreed with his form of agreement it would have tobe a form as between whatever union made the deal and the oper-ators; we could not make any agreement with anybody that wouldnot follow along from the. competitive point of view,otherwisewe would find ourselves out of business and all the engineers onthe boats in the same position 15Rogers made no counterproposals; he set no date for a futureconference; he simply took the position that the respondent would notdiscuss the contract with the M. E. B. A. until its competitors also ,tooksuch action or until the contract was made collectively with all oper-ators.Neither did the respondent ever answer the form letter or replyto Evans' request for a conference 16At the national conference of the M. E. B. A. the representativeshad agreed that the National President should have powerto issue' acease-work order against all companies which did not grant collec-tive bargaining conferences by November 20, 1936.The NationalPresident issued such an order effective November 23, 1936, and sincethe respondent had not answered the form letter or offered to meet14While the proposed agreement is labeled,"Form of Agreement Between the NationalMarine Engineers'Beneficial Association and Ship Operators On the Atlantic and GulfCoasts," the first paragraph indicates that the contract was to be negotiated and signedwith each individual operator:This Agreement,made as of the------day of______,19____, by and betweenthe National Marine Engineers'Beneficial Association, hereinafter referred to asthe "Association,"and/or Party of the First Part, and the --------------------hereinafter referred to as the "Shipowner,"and/or Party of the Second Part,Board ExhibitNo. 2-A.la Italics supplied throughout10 CompareMatter ofJacob Cohen.Lee M. Cohen.LawrenceR. Cohen. Milton Cohen,Morton Cohen and Hyman Cohen, tradingasS Cohen& Sons andLocal No. 227, Interna-tional Ladies'Garment Workers Union, 4N. L R. B. 720 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith representatives of the M. E. B. A., it fell within the terms ofthe order .17On November 23, in accordance with the order, a striketook place aimed at all the companies which had refused negotiation.While the record is not completely clear as to the number of therespondent's engineers who engaged in the strike, Evans testifiedthat one man struck on November 23, and that a total of nine of theengineers joined in the strike during its duration.William Allenstruck on November 23, four of the engineers aboard theMai'sodakstruck on December 22, 1936, and the testimony of Robert S. Smith,the respondent's treasurer, reveals that at least one other M. E. B. A.member left the respondent's employment during the strike.Thestrike was called off by the M. E. B. A. on January 14, 1937.18We turn to the question as to whether or not the respondent refusedto bargain collectively with the M. E. B. A. as alleged in the com-plaint.There is no dispute that on November 13, 1936, the M. E. B. A.asserted a claim to represent a majority of the respondent's engineersand submitted a proposed contract with a request for the negotia-tion of a collective agreement, and that the respondent refused tonegotiate such an agreement.There is a direct conflict in the evi-dence as to whether or not the respondent challenged the M. E. B. A.'smajority claim at the November 13 conference. It is our opinion andwe find that Evans, the M. E. B. A. business manager, was not re-quested by the respondent on November 13 to prove his assertion thathe represented a majority of its engineers.We are impelled to thisconclusion by various considerations.First, as we have found, theM. E. B. A. had in fact been designated by a majority of the engineersbefore it sought to bargain. It seems likely to us that if its majorityclaim had been questioned the M. E. B. A. would have taken reason-able steps to prove a fact which it was in a position to prove.Second,Rogers, the respondent's president, did not recall having raised, theissue at the conference, although lie did corroborate his subordinate,Graham's testimony that he had done so.Since Rogers, the respond-ent's principal executive officer at the conference, who was thereforein the best position to state its policy, placed his refusal to negotiateupon an entirely different ground, we are not inclined to believe thatthe majority issue furnished any obstacle to negotiations.'Finally, and most important, the evidence establishes that Rogers'1 1,refusal to proceed to negotiation was grounded not in his uncertaintyover the M. E. B. A.'s status as majority representative, but in his"Respondent'sbrief admits,"The MarineEngineers Beneficial Association did not`receive therecognition of the steamship companies' whenthe proposedagreements weresubmittedto them and as a result the national president issued a cease-workorder ..(p. 2).Is The engineerswho wenton strike,other than Samuel Gamble, have eitherobtainedemploymentelsewhere and do not desire reinstatement, or have not kept in contact withEvans. AMERICAN RANGE LINES,INCORPORATED147determination not,to accord the Al. E. B. A. either recognition or anagreement until similar action by the respondent's competitors madesuch action feasible.19r Thus, even if contrary to our findings herein-above, the majority issue was raised on November 13, the basic reasonfor the respondent's refusal to bargain was its belief that a collec-tive agreement with its employees would impair its competitive posi-tion.20Without passing upon the justification for the respondent'sbelief, it suffices to say that an employer cannot lawfully deny hisemployees the right to bargain collectively through their designatedrepresentative in an appropriate unit because he envisions competitivedisadvantages accruing from such bargaining.21From November 23, 1936, to January 14, 1937, the respondent'sM. E. B. A. employees engaged in a strike in protest against its re-fusal to bargain collectively with their representative.We find thatthe strike of November 23, 1936, was a labor dispute caused by therespondent's refusal to bargain and that the strikers whose work hadceased because of such labor dispute and unfair labor practice, retainedtheir status as employees.22In letters of February 16, March 1, andMarch 11, 1937, to the respondent, the Al. E. B. A. renewed its requestto bargain collectively, but the respondent adhered to its refusal torecognizeor bargain with the M. E. B. A. and the letters wentunanswered.We- find, therefore, that on November 13, 1936, and thereafter, therespondent refused to bargain collectively with the M. E. B. A. as therepresentative of its engineers in respect to rates of pay, wages, hoursof employment, and other conditions of employment, and has therebyinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.B. The discriminatory refusal to reinstate Samttel S. GambleSamuel S. Gamble was employed by the respondent as chief engi-neer? aboard theMarsodak ^on May 13, 1936.His experience as amarine engineer dates from 1907, and he received his license as a chief19 At the hearing for oral argumentbefore theBoard the respondent's counsel statedthatRogers told Evans thatthe companycould not enter into any agreement at that timebecause ofcompetitiveconditions20 For an instance in which the Boardheld that the refusal to prove amajority, if suchrefusal occurred,was not the operative cause of the respondent's refusal to bargain, seeMatter of Omaha Hat CorporationandUnitedHatters, Capand MillineryWorkers Inter-national Union, Locals Nos 7 and 8,4 N.L R B. 878.See alsoNational Labor RelationsBoard v Remington Rand, Inc,94 F. (2d) 862(C. C A. 2d, 1938).21Matter of Harbor Boat Building Company,a CorporationandShip Carpenters LocalUnion No.1335, 1 N. L. R. B. 349, at 35522 Section2 (3) of the Act provides, "The term 'employee'shall include any . . . indi-vidual whoseworkhas ceased as a consequence of, or in connection with, any currentlabor disputeor because of any unfairlabor practice . .SeeNationalLaborRelations'Board v Mackay Radio&TelegraphCo.,304 U. S. 333. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDengineer in 1916.Gamble joined the M. E. B. A. in 1907, and rejoinedin 1933 after a lapse in membership.During the strike Gamble was the leader of the engineers aboardtheMarsodak.He was active in ascertaining what action theM. E. B. A. wished the engineers to take and in persuading the otherengineers to follow the course directed by the organization. In No-vember 1936, after the strike order had been issued, Gamble reportedto the M. E. B. A. local in Charleston, South Carolina, and was givena letter directing the engineers to take the ship on to Galveston, Texas,and to report to the M. E. B. A. officials in that port.When theM1larsodakreached Galveston on December 10, 1936, Gamble reportedto M. E. B. A. headquarters and was given a letter by the local strikecommittee directing the engineers to "give your company twenty-four hours notice and leave ship in safe condition." 23When Gamblegave the directed notice to Captain James J. Sweeney, master of theMarsodak,Sweeney immediately took Gamble to the offices of theUnited States Steamboat Inspector where the inspector informedGamble that if he left ship his license would be revoked.Under thesecircumstances the engineers did not leave the vessel and theMarsodakproceeded to Philadelphia, where it did not dock, and then on toNorfolk, Virginia.At Norfolk, Gamble reported to W. M. Kirby,businessmanager of M. E. B. A. Local No. 11, who directed theengineers again to give 24 hours' notice and then leave the ship.Pursuant to Kirby's instructions, Gamble and his three assistantsgave notice to Captain Sweeney and to Frank Sales, the respondent'sport engineer, of their intention to go out on strike.Gamble testifiedthat Sweeney told him, "M. E. B. A. didn't do nothing for you; I don'tsee why you are doing anything now for them." Sweeney did notdeny this and we find that he made the statement.Before the noticehad expired the respondent, by telegraph, offered substantial salaryincreasesto the licensed officers.The Captain and Chief Engineerwere offered raises of $50 a month and the assistant engineers' andmates $20 a month.At approximately the same time Sales wrote theengineers an urgent note begging them to "sit tight" because he had"good news" (the raises) for them.Gamble rejected the profferedwage increase because it was not in accord with the contract soughtby the M. E. B. A. and did not constitute acceptance of that agree-ment.The respondent denied that theraises wereauthorized to in-duce the engineers to refrain from going on strike.However, Smith,the respondent's treasurer, admitted that the respondent'sbusinesshad not improved at that time, and the only reason he could offer inexplanation of the raises was that one engineer had been promisedan increase in salary "when business conditions improved." In view25Board Exhibit No 12 AMERICAN RANGE LINES, INCORPORATED149of the fact that the raises, unexplained by any improvement in busi-ness, were authorized just as the engineers were leaving the ship, andthe fact that the raises were immediately used by Sweeney and Salesas the basis for a renewed attempt to persuade the engineers to remainaboard, it is evident, and we find, that they were granted in order toinduce the engineers to abandon their contemplated collective actionagainst the respondent's unfair labor practices.24Gamble also testi-fied that while the ship was at Norfolk, Sales urged him to leave theM. E. B. A. and join the United Licensed Officers, a rival organiza-tion.Although Sales denied this, such a statement is consistent withthe attempt he was then making to prevent theMarsodak'sengineersfrom leaving the ship, and we find that he did make substantially thestatement attributed to him by Gamble.We find, therefore, that bythe foregoing acts the respondent interfered with, restrained, andcoerced its employees in the exercise of their rights guaranteed bySection 7 of the Act.The engineers of theMarsodak,led by Gamble, went out on strikeon December 22, 1936.From Norfolk, Gamble went to Philadelphia,where he stood picket duty on December 28, 1936.Before leaving theMarsodakGamble had obtained a hospital slip, and from January 4,to 22, 1937, he was hospitalized while undergoing an operation.OnJanuary 8,1937, he wrote Rogers a letter informing him of his where-abouts.25About January 29, a week after leaving the hospital,Gamble visited the respondent's office.He saw both Smith and Rogersand told Smith he would be ready to go back to work in 2 or 3 weeks.According to both Smith and Rogers, Gamble did not insist upona position as chief engineer, but was willing to accept an assistant'sjob.He visited the respondent's office several times thereafter, andon each occasion was told that there was no work available for him.Two or three weeks after the first conversation with Smith, Gambletestified that he saw Smith again concerning employment.Smith toldhim that there was no vacancy at the time, but that he would beconsidered when one occurred, and asked if he was still a member ofthe M. E. B. A. Upon receiving an affirmative reply, Smith stated,"Well, we don't discriminate any for that."Smith admitted that hemight have questioned Gamble about his M. E. B. A. membership,but modified the statement attributed to him to, "We have no objec-tions to your belonging to the M.' E. B. A." Sales and Graham alsotestified, and we find, that Gamble applied to them for reinstatementat about the same time and that they had brief conversations with himin which they informed him there were no positions available.Therespondent has never offered Gamble any position,2' SeeMatter ofHercules-Campbell BodyCo., Inc.andUnited Automobile Workers orAmerica,Local#118,7 N. L. It.B. 481,434;Matter of Roberti Brothers,Inc.andFurni-ture WorkersUnion,Local1561,8 N. L.It. B. 925, 931.ss Respondent Exhibit No. 1.187930-39-vol. 13-11 150DECISIONS OF NATIONAL' LABOR RELATIONS BOARDHowever, the respondent's pay rolls show- that a new chief, engineerwas employed aboard theMarsodakon-December 22, ,193,6,tand,a,newthird assistant on February 2, 1937.William Lamon, Gamble's firstassistant engineer during 1936, after going out on strike on December22, 1936, abandoned the strike and was rehired by the respondenta few days later at an increase in salary.He has since been promotedto the position of chief engineer of theMarsodak.'Aboard thePlowCitya new first assistant was employed on December 2, 1936, and anew third assistant on February 14, 1937. ' New first and third assist-ants were employed on theSunviedon November 25 and December29, 1936.When the respondent put theColabeein operation onDecember 15, 1937, at least three additional engineers were employedby the respondent.The respondent contends that it refused to reinstate Gamble forcause.After he left theMarsodakextensive repairs were made overa period of several months, the necessity for which the respondentattributes to Gamble's laxness.We shall consider that contention.TheMarsodakwas constructed in October 1919.The ship had herregular annual inspection in August 1936 and received a seaworthycertificate and an examination at the same time by the American Bu-reau of Shipping resulted in continuation of her "highest class" ratingin the Bureau's records.Gamble left the ship on December 22, 1936.While the ship was still at Norfolk, on December 26, 1936, the No. 1deck winch underwent repairs costing $390; at Jacksonville, Florida,on December 31, 1936, checking and calibrating the 12-inch steamgauge cost $60; and at New York, on January 7, 1937, rehabilitationof the ballast pump and a new pipe line on the oil tank cost $410;repairs made to auxiliary machinery and the rough dial and baffle-blocks during February 1937 brought the total repair bill to $4,361.41.The respondent attributed the condition of the ship to Gamble'salleged laxity in his work.Captain Sweeney testified that during thelast 3 months Gamble was aboard theMarsodakhe grew slack in hiswork, exercised no control over his assistants, and permitted machineryto deteriorate.Sweeney testified that he had composed four lettersto the respondent complaining of Gamble's neglect, but that he de-stroyed the letters and did not mail them because he was sorry forGamble and "didn't want to see the poor man lose his.job." Sweeneystated that he had several talks with Gamble ,during this period inwhich he complained of his neglect.,Frank Sales, the respondent's port engineer, testified that he ex-amined theMarsodakin December after Gamble left, the, ship andthat he found, among other things, leaking. valve joints, one generatorout of commission, and the forward deck winches out of repair.Asa licensed engineer with 25 years' experience, he stated that, in hisopinion, the damage found was ca-used by neglect. . ,AMERICANRANGE LII^TES, INCORPORATED151,—Rogers testifiedthat when Gamble ]eft theMarsodakitwas in badshape and wasunfit to proceed.He classifiedall the repairsrequiredby, theMarsodakas "rehabilitation repairs" for which the chief engi-neerwould be responsible, and refused to admit theywere necessitatedby normal wear.He insisted that Gamble should have kept the shipin constantrepair.211Gamble denied that anyone ever criticized his work.He testifiedtli.at he,never heard anyone complain of his work aboard theMarsodak,but -that, on the contrary, he was praised for it on severaloccasions.,Rogers admitted that, in Savannah, Georgia,on orabout November23,,1936,he patted Gamble on the back and remarked, "Here is a goodengineer."Gamble claimed that he kept theMarsodakin repair andleft the ship in better condition than- he found her.The fact that rather extensive repairs were required by theMarsodakshortly after Gamble left the shipis notcontroverted.However, we arenot persuaded that the repairs made to theMarsodakwerenecessitatedby Gamble's alleged laxity or that his alleged laxity was the actualcause ofthe respondent's refusal to reinstate him, as is contended.,The bulk of the repairs to the ship had been made before January2911937, the date on which Gamble first applied for reinstatement, andthe respondent's officials must have known then of Gamble's negligence,,if it had existed.In fact Graham stated that he had beenengaged inexaminingthe repair bills for theMarsodakjust before Gamble spoketo him concerning reinstatement.Nevertheless, none of the respond-Qnt's officialsmade any reference to his negligent performance of hisduties,but on the contrary, on theoccasionof his second conversa-tion with Smith the latter questioned him concerning his continuedaffiliationwith the M. E. B. A., and the lack of a vacancy was the onlyreasongiven Gamble by the respondent's officials for not putting himback to work.27Finally, assuming,arquendo,that theMarsodak'sstate of disrepair in December 1936 was due to negligence and not toa naturaldeterioration of parts, we are impressed by the fact that theCaptain who admittedly shared' responsibility for the condition of theshipsufferedno reprimand or punishment when its condition wasdiscovered.28"Rogers basedhis testimonyas to the condition of the ship on reportsfromSales andthe succeeding chief engineer.27 As we notedabove there were vacancies aboard the respondent's ships about this timewhichGamble wascapable of filling.The respondentalso then had several engineers inits employ who had been first hired during the strike.28 On cross-examinationSweeney stated :Q.. Was it not yourduty,as master,to immediately inform his superiors of thelaxity of the chief engineer?,A. As master,Iwas responsible,and if I thought it fit to report him to my supe.riors, that was my volition,but I didn't think it was necessary for me to do It, 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the other hand, Gamble was an engineer with 30 years' ex-perience.As far as the record discloses, his work was completelysatisfactory to the respondent until he undertook an active role inbehalf of the M. E. B. A. Gamble was a leader among the respond-ent's engineers during the strike and was conspicuously active in behalfof the M. E. B. A. during that period.The respondent knew of hisleadership and activity and sought to induce him to abandon it.First, Captain Sweeney invoked the aid of the United States Steam-boat Inspector at Galveston, Texas, on December 10, 1936,and success-fully prevented the engineers from responding to the M. E. B. A. strikecall.Then, both Sales and Sweeney urged him to remain with theship at Norfolk on December 22, 1936, and Sales urged hull to leavetheM. E. B. A. At the same time he was offeredan increase insalary.Despite these importunities Gamble joined the strike andpicketed at Philadelphia.When he made application for his formeror a lesser position he was told there was no vacancy for him andthere was no mention of his alleged negligence, although the extentof the repairs required by theMarsodakmust have been known to therespondent's officials at that time.Instead of questioning him aboutthe condition of theMarsodak,Smith asked him whether he was stillaffiliated with the M. E. B. A.We find that the respondent refusedto reinstate Gamble on or about February 19, 1937,29 and thereafter,because of his union membership and activity.Under Section 2 (3) of the Act the striking engineers remainedemployees of the respondent.Where, as here, a strike has been causedin whole or in part, by the employer's unfair labor practices, theEstrik-ing employees are entitled to their former positions upon makingapplication therefor,8° and the employer must return them to thosepositions, dismissing or retransferring persons employed in or trans-ferred to such positions since the strike.31We find that, by refusing toreinstate Gamble, the respondent has discriminated in regard to hirebecause I had charge of that vessel,and it was up to me to see that Mr. Gambleattended to his duties,as he was supposed to do.And Rogers testified on cross-examination :Q. Does not the master also have the responsibility to see that the ship is in,running condition?A. That is correct.Q. Did the master ever report to you that Mr. Gamble was inefficient?A. He did not.99We have not found that the date of the respondent's refusal to reinstate Gambleasearlier than February 19, 1937,because when he first applied for reinstatement on orabout January 29, 1937,he told the respondent he would be able to go back to work in"two or three weeks."80National Labor Relations Board v. Remington Rand, Inc.,94 Fed. (2d)862, cert. den.304 U. S. 576;Matter of Black Diamond Steamship CorporationandMarine Engineers'Beneficial Association,Local,No.33, 3 N. L. R. B. 84;order enforced inBlack DiamondSteamship Corporation v. National Labor Relations Board,94 Fed.(2d) 875, cert.den. 304U. S 579;National Labor Relations Board v. Stackpole Carbon Company, U.S.C. C. A. 3d105 F. (2d) 167.$' Samuel S. Gamble is the only striker whose reinstatement is herein involved. Ri 4 9AMERICANMANGELINES,INCORPORATED153and tenure of employment, thereby discouraging membership in theM. E. B. A. and interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.At the time Gamble went out on strike his salary was $200 permonth, plus subsistence aboard ship.Since the date of the respond-ent's refusal to reinstate him, Gamble had earned $96 as a night-reliefengineer, and $733.14 in other employment to the date of the hearing.All his work has been of a temporary nature and he desires reinstate-ment to his former position with the respondent.IV. THE EFFECT OF TILE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States,-and tendto lead and have led to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent refused to bargain collectivelywith the M. E. B. A., we will order the respondent to bargaincollec-tively with the M. E. B. A. as the exclusive representative of employeesengagedas engineerson steamers which it operates.The respondentcontends that it should not be required to bargain with the M. E. B. A.because the latter no longer represents a majority of its employees,and becauseat some time during the course of these proceedings, theM. E. B. A., theretofore an independent organization, had affiliatedwith the C. I. O. and there is no showing that the engineers stilldesireto be represented by the M. E. B. A. in light of that fact.We'cannot sustainthese contentions.As to the first point, the evidencedoesnot establish whether or not the M. E. B. A. represented a ma-jority of the respondent's employees in the appropriate unit at thedateof the hearing; the M. E. B. A. contended that it did,82 the re-spondent that it did not.Only one (Lamon) of the unfairlabor prac-ticestrikers had returned to the respondent's employ at the time of thehearing, and the others, except for Gamble, are not requesting rein-statement.New engineers have been added to the employment rolls.However, whatever the situation at the time of the hearing, the factremains that on November 13. 1936, the M. E. B. A.represented amajority of the respondent's employees in an appropriate unit.Therespondent's unfair labor practice in refusing to bargain collectively82 The Union's representative did not disclose at the hearing the names of the organiza-tion's present members because of a fear ofdiscriminatory treatment by the respondent. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the M. E. B. A. operated to change the situationexisting onNovember 13, if any change has occurred.The Board's order must.restore the status previously existing,since as wehave said, "the unfair'labor practices of the respondent cannot operate to change the bargain-ing representative previously selected,by the untrammeled will of themajority." 33In other words, the presumptive authority of the.-M. E. B. A. to represent the respondent's employees must be recognized"for otherwise the Act will not be workable." 34As to the secondpoint, the affiliation of the M. E. B. A. with the C. I. 0. relates only toa matter of the internal policy of the labor organization and has noprobative value concerning the employees' choice of the M. E. B. A. astheir collective bargaining representative.We have found that the respondent discriminatorily denied rein-statement to Samuel S. Gamble.We find that, to effectuate the policiesof the Act, he must be restored to his status before the respondent'sdiscrimination against him by an offer of reinstatement to his formeror a substantially equivalent position with back pay.Apart fromthe distinct discrimination against him on February 19 and thereafter,which we have found, we would nevertheless require the respondentto reinstate Gamble with back pay on an independent ground. Sincethe strike was caused by the respondent's unfair labor practices, to-effectuate the policies of the Act by restoring thestatus quobefore theunfair labor practices, the respondent must be required to reinstateits striking employees with back pay from the date of application,dismissing or transferring if necessary any engineer hired or trans-ferred to fill his place since November 23, 1936.38The back pay to which Gamble is entitled is a sum equal to theamount which he normally would have earned as wages from the dateof the denial of reinstatement to the date of the respondent's offer ofreinstatement, less his net earnings 33 during the said period. In de-termining the amount of back pay to be awarded Gamble, we-{shall83Matter of Bradford Dyeing Association(U. S. A.) (a Corporation)andTextileWork-ers' Organizing Committee of the C. I. 0., 4N. L. R. B. 604, 616. SeeMatter of LouisvilleRefining CompanyandInternational Association, Oil Field, Gas Well and Refinery Workersof America,U.S. C. C.A. 6th,March 13, 1930.34National Labor Relations Board v. Remington Rand, Inc.,94 P. (2d) 862. at 870.85 Black Diamond Steamship Corporation v. National LaborRelationsBoard,94 F. (2d)875, cert.den. 304 U. S. 579;Matter of Western Felt Works,a corporationandTextaleWorkers Organizing Committee,Western Felt Local,10 N. L.R B. 407.86 By "net earnings"ismeant earnings less expenses, such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and Sawmill Workers Union, Local 2590, 8 NL. R. B. 440.Monies received forwork performed upon Federal,State, county,municipal,or other work-relief projects arenot considered as earnings,but as provided below in the Order,shall be deducted from thesum due the employee, and the amount thereof shall be paid over to the appropriate fiscalagency of the Federal,State, county,municipal,or other government or governmentswhich supplied the funds for said work-relief projects. AMERICAN RANGE LINES,INCORPORATED155=order that the reasonable value of hismaintenanceon shipboard, fromthe date of the denial of reinstatement to the date of the offer of rein-statement, be added to the amount of his monetary compensation fromthe respondent.37The respondent contends, that the provisions of the Harter Act 38`justify it in refusing to reinstate Gamble to his position.That legis-lation exempts the owners, agents, or charterers of a vessel from re-sponsibility for damage to the cargo resulting from certain causes,provided that due diligence has been exercised to make ". . . said vesselin all respects seaworthy and properly manned, equipped, and sup-plied, . . ."The burden of the respondent's contention is that sinceit has put itself on record in this proceeding as believing Gamble in-efficient it could not, in the future, claim that a vessel upon which hewas serving was properly manned.Thus, merely, because the respondent has alleged Gamble's inef-ficiency as a defense to its discriminatory refusal to reinstate him,it is urged that we should not exercise the power committed to us bythe Act to remedy the unfair labor practice and restore Gamble tohis employment.Without passing on the validity of the respondent'sposition with respect to the application of the Harter Act to the instantcase,there is no merit in its contention.To adopt the respondent'scontention would not effectuate the policies of the Act but, on the con-trary, would be to permit the respondent to circumvent the provisionsof the Act merely by advancing a defense to an allegation of discrim-inatory discharge, without the necessity of establishing such defense.Upon the basis of the foregoing findings of fact, and upon the entirerecord of the proceeding here, the Board makes the following :CONCLUSIONS OF LAw1.NationalMarine Engineers' Beneficial Association is a labororganization within the meaning of Section 2 (5) of the Act.2.All of the respondent's employees engaged as engineers on itssteamers constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.3.NationalMarine Engineers' Beneficial Association was on No-vember 13, 1936, and at all times thereafter has been, the exclusiverepresentative of all such employees for the purposes of collectivebargaining, within the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with National Marine Engi-neers'Beneficial Association as the exclusive representative of itsemployees in the appropriate unit, the respondent has engaged in and87Matter of Waterman Steamship CorporationandNational Maritime Union of America,Engine Division, Mobile Branch, Mobile,Alabama,7 N.L. R. B 237.ss 27 Stat.445, 46 U. S. C. § 192 (Feb. 13, 1893). 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDis engaging in unfair labor practices, within the meaning of Section8 (5) of the Act.5.By discriminating in regard to the hire and tenure, of employ-ment of Samuel S. Gamble and thereby discouraging membership inthe National Marine Engineers' Beneficial Association, the respondenthas engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act.6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, American Range Lines, Incorporated, and its agents, suc-cessors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with National Marine Engi-neers' Beneficial Association as the exclusive representative of all itsemployees engaged as engineers aboard its steamers;(b) Discouraging membership in National Marine Engineers' Bene-ficial Association or any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees, or in anyother manner discriminating in regard to their hire and tenure ofemployment or any term or condition of their employment, because oftheir membership or activity in the National Marine Engineers' Bene-ficial Association or any other labor organization;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the National MarineEngineers' Beneficial Association as the exclusive representative ofall its employees engaged as engineers aboard its ships, in respect torates of pay, wages, hours of work, and other conditions ofemployment ; AMERICAN RANGE LINES, INCORPORATED157(b)Offer to Samuel S. Gamble full and immediate reinstatementto his former or substantially equivalent position, without prejudiceto his seniority and other rights and privileges, displacing if necessaryany employee employed in or transferred to such position for the firsttime since November 23, 1936;(c)Make whole Samuel S. Gamble for any loss of pay he has suf-fered by reason of the respondent's discrimination against him by pay-ment to him of a sum of money equal to that which he would normallyhave earned as wages from date of the respondent's discriminationagainst him to the date of such offer of reinstatement, plus a sum ofmoney equal to -the reasonable value of his maintenance on shipboardfrom the date of the respondent's discrimination against him to thedate of such offer of reinstatement, less his net earnings during suchperiod'; deducting, however, from the amount otherwise due to himmonies received by him during said period for work performed uponFederal, State, county, municipal, or other work-relief projects andpaying over the amount so deducted to the appropriate fiscal agencyof the'Federal, State, county, municipal, or other government or gov-ernments which supplied the funds for said work-relief projects;(d) Immediately post notices in conspicuous places in the respond-ent's ships, and maintain such notices for a period of at least sixty (60)consecutive days, stating that respondent will cease and desist in themanner set forth in 1 (a), (b), and (c) and will take the affirmativeaction set forth in 2 (a), (b), and (c) of this Order;(e)Notify the Regional Director for the Fourth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Order.